Exhibit 99.2 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the sections entitled “Forward-looking Statements” on page 4 and “Risk Factors” in Part I, Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2009 (the “2009 10-K”). Contents I. Overview ll. Our Business Ill. General Market Information IV. Analysis of the Results of Operations and Financial Position V. Liquidity and Capital Resources Vl. Critical Accounting Policies and Estimates Vll. Related Party Matters l. Overview CME Ltd. is a vertically integrated media and entertainment company operating broadcasting, new media and content businesses in six Central and Eastern European countries.We completed the disposal of our former operations in Ukraine on April 7, 2010 and, accordingly, those operations have been treated as discontinued for all periods presented. The following table provides a summary of our results for the years ended December 31, 2009 and 2008: For the Years Ended December 31, (US$ 000's) Movement Net revenues $ $ $ ) Cost of revenues ) ) ) Selling, general and administrative expenses ) ) ) Impairment loss ) ) Operating (loss) / income ) ) Discontinued operations ) ) Net loss $ ) $ ) $ Net cash generated from continuing operating activities $ $ $ ) Page 1 The global financial and economic crisis significantly impacted our results in 2009.The three most significant developments affecting us were the year-on-year decline in the Gross Domestic Product (“GDP”) in each of our markets, the decline of advertising spending and the significant appreciation of the dollar against the currencies in our markets in 2009 compared to 2008. We believe that our markets are approaching the bottom of the cycle and we expect modest recovery to begin in all of our countries after the end of 2010, with variation among countries in the timing and pace of the recovery. We have assumed that the rate of GDP growth between 2009 and 2010 will be in low single digits across all of our operating countries and that advertising markets will follow at a multiple of the rate of GDP growth. Key Events during 2009 Financing and liquidity · On May 18, 2009, we issued 14.5 million shares of Class A common stock and 4.5 million shares of Class B common stock to Time Warner Media Holdings B.V., an affiliate of Time Warner for an aggregate offering price, net of fees, of US$ 234.4 million. · During the second quarter, we designated our Bulgaria and Ukraine subsidiaries, as well as CME Development Financing B.V., the entity that funds those operations (the “Development Finance Holding Company”), as Unrestricted Subsidiaries (as defined in Item 8, Note 22, “Restricted and Unrestricted Subsidiaries”). · During the third quarter, we issued EUR 440.0 million (approximately US$ 633.9 million) 11.625% senior notes due 2016 in two tranches (the “2009 Fixed Rate Notes”) and used the majority of the proceeds to repay existing debt. · On December 21, 2009, our wholly owned subsidiary CET 21 entered into a Facility Agreement for up to CZK 3.0 billion (approximately US$ 163.3 million) with Erste Group Bank A.G. as arranger, of which CZK 2.8 billion (approximately US$ 152.4 million) has been committed and drawn as at February 24, 2010. Business Development · On December 9, 2009, we acquired Media Pro Entertainment from Adrian Sarbu, our President and Chief Executive Officer and member of our Board of Directors, for consideration of US$ 10.0 million in cash, 2.2 million shares of Class A common stock and warrants to purchase an additional 850,000 shares of Class A common stock. · On January 20, 2010, we entered into an agreement with Igor Kolomoisky to sell our interests in our Ukraine operations for aggregate cash consideration of US$ 300.0 million plus the reimbursement of cash operating costs between the signing and closing, estimated to be US$ 19.0 million. We completed the sale of our operations in Ukraine on April 7, 2010. · On February 18, 2010, we entered into an agreement with News Corporation to purchase the bTV group for cash consideration of US$ 400.0 million. Management changes · On July 27, 2009, Adrian Sarbu was appointed as our President and Chief Executive Officer. Mr Sarbu was previously our President and Chief Operating Officer from December 2008 and Chief Operating Officer from October 2007. · On July 1, 2009, Wallace Macmillan resigned as our Chief Financial Officer and was replaced on an interim basis by Charles Frank, Jr., formerly amember of our Board of Directors. Page 2 II. Our Business We manage our business on a divisional basis with three operating segments - Broadcast, New Media and Media Pro Entertainment, our content business, and all historic financial information has been presented on this basis. The business segments reflect how the Company’s operations are managed, how operating performance within the Company is evaluated by senior management and the structure of our internal financial reporting. We evaluate the performance of our segments based on Net Revenues and OIBDA (Operating income before depreciation and amortization of intangible assets). OIBDA, which includes program rights amortization costs, is determined as operating income / (loss) before depreciation and amortization of intangible assets. Items that are not allocated to our segments for purposes of evaluating their performance and therefore are not included in their OIBDA, include stock-based compensation and certain unusual or infrequent items (e.g., impairments of assets or investments). Our key performance measure of the efficiency of our segments is OIBDA margin. We define OIBDA margin as the ratio of OIBDA to Net Revenues. We believe OIBDA is useful to investors because it provides a more meaningful representation of our performance as it excludes certain items that either do not impact our cash flows or the operating results of our operations. OIBDA is also used as a component in determining management bonuses. Intersegment revenues and profits have been eliminated in consolidation. OIBDA may not be comparable to similar measures reported by other companies.Non-GAAP financial measures should be evaluated in conjunction with, and are not a substitute for, US GAAP financial measures.For additional information regarding our business segments, see Item 8, Note 18, “Segment Data”. The following analysis contains references to like-for-like (“% Lfl”) or constant currency percentage movements. These references reflect the impact of applying the current period average exchange rates to the prior period revenues and costs. Given the significant movement of the currencies in the markets in which we operate against the dollar, we believe that it is useful to provide percentage movements based on like-for-like or constant currency percentage movements as well as actual (“% Act”) percentage movements (which includes the effect of foreign exchange). Unless otherwise stated, all percentage increases or decreases in the following analysis refer to year-on-year percentage changes. Page 3 A summary of our total Net Revenues and OIBDA by segment is as follows: NET REVENUES For the Years Ended December 31, (US$ 000’s) Movement Movement % Act(1) % Lfl(2) % Act(1) % Lfl(2) Broadcast $ $ )% )% $ $ % % New Media % Media Pro Entertainment % % % )% $ $ )% )% $ $ % % Intersegment revenues ) ) % % ) ) % % Total Net Revenues $ $ )% )% $ $ % % (1) Actual (“%Act”) reflects the percentage change between two periods. (2) Like for Like (“%Lfl”) or constant currency reflects the impact of applying the current period average exchange rates to the prior period revenues and costs. OIBDA For the Years Ended December 31, (US$ 000’s) Movement Movement % Act(1) % Lfl(2) % Act(1) % Lfl(2) Broadcast $ $ )% )% $ $ % % New Media ) ) )% )% ) ) )% )% Media Pro Entertainment )% )% % % $ $ )% )% $ $ % % Central ) ) % % ) ) )% )% Intersegment elimination ) ) )% )% ) ) % % Consolidated OIBDA $ $ )% )% $ $ % % (1) Actual (“%Act”) reflects the percentage change between two periods. (2) Like for Like (“%Lfl”) or constant currency reflects the impact of applying the current period average exchange rates to the prior period revenues and costs. Page 4 Broadcast Our Broadcast segment comprises our broadcast channel operations in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic and Slovenia. Demand for advertising fell precipitously in all our markets in 2009, with television advertising spending declining by between 14% and 31% in constant currency terms.But while the total TV advertising market declined, we increased the market shares in our operations by 2% to 7%. These increases in market share did not compensate for the overall decline in the television advertising market or the relative strength of the dollar. Consequently, our reported total dollar revenues in 2009 declined by 26% compared to 2008, of which 13% was attributable to the appreciation of the dollar against our local currencies. In light of current economic conditions, advertisers remain cautious and reluctant to confirm their commitments beyond the current quarter. We adjusted our sales policy according to the conditions of each of our markets in order to maximize our revenues and market share. Notwithstanding this, we continue to incentivize our clients and support TV advertising spending until our markets recover. Our continued focus on operational efficiency and cost reduction, together with the decline in the value of our functional currencies against the dollar, reduced our costs in dollar terms and diminished the impact of the decline in dollar revenues on our OIBDA.Nevertheless, OIBDA declined in each of our Broadcast operations as lower revenues substantially outweighed the reduction in costs, with the exception of our Croatia operations, which generated positive OIBDA for the year ended December 31, 2009 for the first time. As a result of the economic recession in 2009, advertising expenditure declined in all of our territories at a faster rate than the decline in GDP. We estimate television advertising spending in our operating territories reset at levels between 14% and 31% lower than 2008. We believe that our markets are approaching the bottom of the cycle and we expect modest recovery to begin in all of our countries towards the end of 2010, with variation among countries in the timing and pace of the recovery. We took decisive action to strengthen our Broadcast operations during 2009. We increased our prime time audience share and our share of the television advertising markets while reducing costs in order to protect profits and conserve liquidity. These steps include staff reductions, pay constraints, the deferral of certain operating expenditures, the deferral or cancellation of capital expenditures and managing our broadcast schedules to reduce the rate of programming cost growth. Notwithstanding these cost reductions, our goal continues to be to maintain the high audience shares and the strength of our brands, as we believe this is essential to the long term value of our operations. We will continue to maintain sufficient investment in programming to protect these strengths. We currently expect low single-digit GDP growth in 2010 in most or all of our markets, with variation from country to country in the timing and strength of recovery. We expect that advertising and television advertising market spending will outpace GDP growth.We are confident that we will continue to enjoy a high television advertising market share in each of our markets and we plan to continue to control our costs and anticipate that much of the revenue growth will flow immediately to our bottom line in terms of OIBDA. After 2010, we believe that we will see a return to higher levels of GDP growth and general advertising and television advertising spending growth in our markets. We expect growth rates in our markets will be higher than in Western European or U.S. markets. As a result of increasing revenues and strict cost control over the medium term, we expect to return to the high levels of OIBDA growth that we enjoyed in the years before the current economic crisis hit. The large audience shares we enjoy are a reflection of the quality and dedication of our employees, the well-timed implementation of our multi-channel strategy and constraints on bandwidth that limited the number of free-to-air broadcasters in our markets. Page 5 As our markets mature, we anticipate increased competition for audience share and advertising spending from other terrestrial broadcasters and from cable, satellite and digital terrestrial broadcasters as the coverage of these technologies grows. The advent of digital terrestrial broadcasting and the introduction of alternative distribution platforms for content services (including additional direct-to-home (“DTH”), the internet, internet protocol TV (“IPTV”), mobile television and video-on-demand services) may lead to audience fragmentation and change the competitive dynamics in our markets in the medium term. We do not expect significant impact on our advertising share due to our multi-channel strategy and our integrated business model. We believe that our market leadership and the strength of our existing brands place us in a strong position to face increased competition by continuing with our multi-channel strategy and the distribution of our content on multiple distribution platforms as these new technologies develop. New Media Our New Media segment has operations in Bulgaria, Croatia, Czech Republic, Romania, Slovak Republic and Slovenia.We operate a diversified internet business in each of our markets, cross-promoted and supported by the large audience of our Broadcast operations. Revenues increased by 15% on a constant currency basis between 2008 and 2009, as we continued to launch targeted products and services in order to achieve leading positions in terms of unique visitors, page impressions and video downloads.The increased investment required to increase our scale increased OIBDA losses by 21% on a constant currency basis. Internet broadband penetration remains low in most of our markets in comparison to Western European and U.S. markets. We anticipate broadband penetration and internet usage will increase significantly over the medium term and will foster the development of significant new opportunities for generating advertising and other revenues in new media. We operate a complex internet business in each of our markets, cross promoted and supported by the large audience of our broadcast operations and will continue to launch targeted services in order to achieve leading positions (in terms of unique visitors and page impressions, and video downloads). We intend to continue to develop our new media activities by moving our content online with multiple distribution (video on demand, simulcast with TV, catch-up) and services to attract all types of new media audience in order to generate multiple revenue streams including video advertising and paid premium content. Content Division (Media Pro Entertainment) The acquisition of Media Pro Entertainment provides us with a unique opportunity to become a significant player in the content business and beyond. We will integrate the acquired assets with our existing production assets in each country to create a dedicated content division with operations in all our countries, which will also be known as Media Pro Entertainment.Prior to the acquisition, all financial data in respect of Media Pro Entertainment solely represents the costs of providing content to our broadcast operations. In common with the new Media Pro Entertainment division, the Media Pro Entertainment businesses we acquired are organized by business activity as follows: Fiction: the acquired businesses are one of the largest producers of television, feature film and advertising content in Central and Eastern Europe. In 2009, they produced 476 hours of original television content spanning a number of genres from telenovellas to sitcoms and drama and 3 feature films in the Czech, Romanian and English languages and 30 television commercials. In addition, there is a library of 2,450 hours of formats and finished content and 22 feature films that we intend to exploit both inside and outside our current markets. Page 6 Production Services: the acquired businesses own studio and other production facilities of approximately 500 thousand square feet including 19 sound stages, a backlot and workshops that have been used to produce a number of international movies. The production services operations provide a full range of services including studio spaces, set design and construction, camera, lighting, grip equipment, visual effects, costumes and post production services, both to internal clients and international productions. During 2009, these operations provided approximately US$ 3.5 million of services to international productions, US$ 10.0 million of services to productions made for CME channels and US$ 2.2 million of services to third party Romanian clients. Distribution and Exhibition: the distribution and exhibition operations acquire rights to international film and television content and distributes them both to third party clients and our own broadcasters. In addition to television broadcast rights, other rights, including those for theatrical exhibition and home video are also sold. At December 31, 2009 the operations owned a library of approximately 1,200 titles of film content, of which approximately 500 were sold during the year. In Romania, Media Pro Entertainment also owns and operates 16 cinema screens, including Romania’s first multiplex operation. In 2009, these operations generated approximately 1.4 million admissions, making it the second largest cinema operator in Romania. In addition, a home video distribution sells DVD and Blu Ray discs to wholesale and retail clients both in Romania and Hungary. In 2009, approximately 3.0 million units were sold. The acquisition of the Media Pro Entertainment businesses and the creation of the Media Pro Entertainment division reflect the increasing importance of locally generated content in our markets. As distribution platforms become more fragmented the importance of controlling high-quality, popular local content becomes more important in safeguarding market share and allowing us to diversify our revenue streams. We also believe that sharing of content production resources will bring significant benefits. We will seek to leverage the creative talent across the Media Pro Entertainment division in order to develop high-quality original formats that can be adapted in multiple countries, to extract more value from our existing library of formats and to pool the expertise of our production professionals in each market. Operating the Media Pro Entertainment division across all countries will also enable us to share production equipment and facilities in the most efficient way possible in order to lower the unit cost of production at a time when we are seeing increasing competition for popular content causing high levels of price inflation. We expect that Media Pro Entertainment will also generate additional third party revenues through the sale of production services to independent film-makers and extract additional value from our own library of produced content through the sale of international broadcast rights to third parties outside the countries in which we operate in addition to expected third party revenues generated by enlarging our distribution and exhibition operations. As we complete the integration of the businesses acquired into the new Media Pro Entertainment division, and reflect a full year of results for all operations, we expect that the results of operations will be significantly enlarged. Page 7 CME Strategy The very strong positions we enjoy in our markets are based on brand strength, audience leadership, the depth and experience of local management and our expertise in the production of local content. Historically, these strengths have supported price leadership, high margins, and strong cash flows. These strengths have permitted our operations some measure of resilience in the current economic downturn and should provide the opportunity to benefit as and when growth resumes. Our strategy for the future is based on our strengths: people, brands, audience and market leadership, own content and growing new distribution platforms. We are focused on enhancing the performance of the business over the short and medium term. Our priorities in this regard include: · creating a new operating model with three operating divisions - broadcast operations, new media and content (which will be known as Media Pro Entertainment) – to achieve more efficient use of our resources in order to grow faster; · capitalizing on our core strengths and diversifying our revenue from advertising to five main sources: advertising, subscription, content distribution, internet and management services; · developing and producing content on a larger scale and distributing in our region and beyond in all windows and platforms; · assessing opportunities arising from current economic conditions to acquire or operate additional channels and internet operations in our regions in order to expand our offerings, target niche audiences and increase our advertising inventory when financially prudent. We are prepared to face new challenges and adjust our strategy once we have optimized our structure in being a vertically integrated media company and will be set to become or maintain market leadership. In the near term, while current difficult economic conditions continue, we will maintain a strong focus on cost control to protect both profitability and liquidity, while protecting our brands and competitive strength.Building on the increase in our market share, we are poised to respond swiftly and strongly as soon as growth returns. Ill. General Market Information Emerging Markets As at December 31, 2009 we hadoperations in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine. These emerging economies have adopted Western-style democratic forms of government within the last twenty years and have economic structures, political systems, legal systems, systems of corporate governance and business practices that continue to evolve. The lower level of development and experience in these areas within our markets, by comparison with most Western European markets, increases the relative level of our business risk. One indicator of the rate of development and the relative level of business risk associated with economic development in a particular market is such market’s Coface rating, which is an assessment of the relative risk of payment default in such market taking into account local business, financial and political factors.The table below indicates the Coface rating for each country in which we operate. For purposes of comparison with other select markets, the United Kingdom, Poland, Greece and Italy were ranked A3 in 2009, Hungary was ranked A4, United States was ranked A2, Turkey was ranked B and Russia was ranked C. Page 8 Country 2009 Rating Details of 2009 Rating 2008 Rating 2007 Rating 2006 Rating Bulgaria B Political and economic uncertainties and an occasionally difficult business environment can affect corporate payment behaviour. Corporate default probability is appreciable. A4 - - Croatia A4 A somewhat shaky political and economic outlook and a relatively volatile business environment can affect corporate payment behavior.Corporate default probability is still acceptable on average. A4 A4 A4 Czech Republic A2 The political and economic situation is good.A basically stable and efficient business environment nonetheless leaves room for improvement.Corporate default is low on average. A2 A2 A2 Romania B Political and economic uncertainties and an occasionally difficult business environment can affect corporate payment behaviour. Corporate default probability is appreciable. A4 A4 A4 Slovak Republic A3 Changes in generally good but somewhat volatile political and economic environment can affect corporate payment behavior.A basically secure business environment can nonetheless give rise to occasional difficulties for companies.Corporate default probability is quite acceptable on average. A3 A3 A3 Slovenia A2 The political and economic situation is good.A basically stable and efficient business environment nonetheless leaves room for improvement.Corporate default is low on average. A1 A1 A1 Ukraine D A high-risk political and economic situation and an often very difficult business environment can have a very significant impact on corporate payment behaviour. Corporate default probability is very high. C C C Source:Coface USA. In January 2010, Coface downgraded a number of countries because of the credit crisis; Croatia, Czech Republic, Slovakia and Ukraine have been placed on a negative watch. European Union Accession The Czech Republic, the Slovak Republic and Slovenia acceded to the EU in May 2004, and Bulgaria and Romania acceded in January 2007.Croatia is currently in accession negotiations.Accession to the EU brings certain positive developments.All countries joining the EU become subject to EU legislation and we believe that the ongoing progress towards EU entry reduces the political and economic risks of operating in the emerging markets of Central and Eastern Europe.This reduction in political and economic risks may encourage increased foreign investment that will support economic growth.Accession to the EU may also bring certain negative developments.The adoption of EU-compliant legislation in connection with accession may result in the introduction of new standards affecting industry and employment, and compliance with such new standards may require increased spending. Television Advertising Markets We derive almost all of our revenue from the sale of television advertising, most of which is sold through media houses and independent agencies.Like other television operators, we experience seasonality, with advertising sales tending to be lowest during the third quarter of each calendar yeardue to the summer holiday period (July and August) and highest during the fourth quarter of each calendar year.For the year ended December 31, 2009, 87% of our Net Revenues came from the sale of television advertising. The per capita GDP in our markets is lower than that of Western markets.As a result of the lower GDP and weaker domestic consumption, total advertising spending and consequently television advertising spending per capita tends to be lower than in Western markets.However, as a result of television being commercialized in our markets at the same time as other media, television advertising spending generally accounts for a higher proportion of total advertising spending than in Western markets, where newspapers and magazines and radio were established as advertising media well before the advent of television advertising. Page 9 Country Population (in millions) (1) Per Capita GDP 2009 (1) Total Advertising Spending per Capita 2009 (US$) (2) Total Advertising Spending as a % of GDP 2009 TV Advertising Spending per Capita (US$) TV Advertising Spending as a % of Total Advertising Spending Bulgaria $ $ 0.57% $ 51% Croatia $ $ 0.38% $ 54% Czech Republic $ $ 0.44% $ 43% Romania $ $ 0.26% $ 63% Slovak Republic $ $ 0.37% $ 49% Slovenia $ $ 0.25% $ 63% Ukraine $ $ 0.41% $ 50% Source:Global Insight. Source:Global Insight and CME estimates. For purposes of comparison, the following table shows the advertising market statistics for certain other Central and Eastern European markets and selected Western markets. Country Population (in millions) (1) Per Capita GDP 2009 (1) Total Advertising Spending per Capita 2009 (US$) (2) Total Advertising Spending as a % of GDP 2009 TV Advertising Spending per Capita (US$) TV Advertising Spending as a % of Total Advertising Spending Greece $ $ 1.01% $ 29% Hungary $ $ 0.55% $ 40% Italy $ $ 0.58% $ 53% Poland $ $ 0.57% $ 49% Russia $ $ 0.58% $ 55% Turkey $ $ 0.30% $ 52% UK $ $ 0.83% $ 26% USA $ $ 1.02% $ 45% (1) Source:Global Insight. (2)Source:Global Insight and CME estimates. Page 10 There is no independent source for reliable information on the size of total television advertising spending per country in our markets.The following table sets out our estimates of the development of television advertising spending by market (in US$ millions). Country Bulgaria (1) – - - $
